Citation Nr: 0946432	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include major depression.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's chronic ulcerative colitis and cholecystectomy 
residuals, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's multiple joint polyarthralgia, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1982 to April 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied increased 
disability evaluations for the Veteran's chronic ulcerative 
colitis and cholecystectomy residuals and her multiple joint 
polyarthralgia.  In May 2005, the RO denied service 
connection for major depression.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that she incurred chronic depression 
secondary to her service-connected disabilities.  She 
contends that her service-connected chronic ulcerative 
colitis, cholecystectomy residuals, and multiple joint 
polyarthralgia have increased in severity and render her 
unable to secure and follow substantially gainful employment.  
The accredited representative states that the Veteran was 
last afforded an examination for compensation purposes in 
July 2004.  He advances that the examination report is 
inadequate for rating purposes and requests that the 
Veteran's appeal be remanded so that she can be scheduled for 
further evaluation to accurately assess her service-connected 
disability picture.  

Initially, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has recently clarified 
that where entitlement to a total rating for compensation 
purposes based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16 is raised during the 
adjudicatory process of evaluating the underlying 
disabilities, it is part of the claims for benefits for the 
underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009).  Accordingly, the issue of TDIU has been added to 
the title page to reflect that the issue must be considered 
on appeal.  

In reviewing the record, the Board observes that the Veteran 
has not been afforded a VA examination for compensation 
purposes to determine the nature and etiology of her chronic 
depression.  She was last afforded an examination for 
compensation purposes which addressed her ulcerative colitis, 
cholecystectomy residuals, and polyarthralgia in July 2004.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

Since the claims file is being returned it should be updated 
to include any relevant VA treatment records compiled since 
July 2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the claims folder indicates that the Veteran 
applied for VA vocational rehabilitation benefits in May 2002 
and that the requested benefits were denied in July 2004.  As 
there may be relevant evidence in a folder other than the 
claims folder, such as a Rehabilitation and Education and/or 
Counseling/Evaluation/Rehabilitation folder, such should be 
requested and associated with the claims folder on remand.    

Finally it is noted that the Veteran has claimed entitlement 
to service connection for a psychiatric condition on a 
secondary basis.  However, a notice that complies with the 
Veterans Claims Assistance Act (VCAA) on that basis has not 
yet been provided.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act that 
provides information about the type of 
evidence necessary to establish service 
connection for a psychiatric condition on 
a direct and secondary basis (i.e., 
secondary to service-connected chronic 
ulcerative colitis and cholecystectomy 
residuals and multiple joint 
polyarthralgia).  

2.  Request that copies of all relevant 
VA clinical documentation pertaining to 
the Veteran's treatment after July 2006, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Obtain any existing Rehabilitation 
and Education (R&E) and 
Counseling/Evaluation/Rehabilitation 
(CER) folder pertaining to the Veteran.

4.  Then schedule the Veteran for a VA 
examination or examinations to address 
the current nature and etiology of her 
chronic depression and service-connected 
ulcerative colitis, cholecystectomy 
residuals, and polyarthralgia.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
opinions addressing the following 
questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset 
during active service or otherwise 
originated during active service.  

b.   If the response is negative, is 
it more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any current psychiatric 
disorder is caused by her 
service-connected ulcerative 
colitis, cholecystectomy residuals, 
and multiple joint polyarthralgia?  

c.  If the response is negative, is 
it more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any current psychiatric 
disorder is aggravated by (i.e., 
increased in severity beyond the 
natural progression of the disease) 
due to her service-connected 
ulcerative colitis, cholecystectomy 
residuals, and multiple joint 
polyarthralgia?  

d.  What is the impact of the 
Veteran's service-connected 
disabilities upon her vocational 
pursuits?  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  The 
examiner or examiners are requested to 
provide a rationale for all stated 
opinions.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include major depression; an increased 
evaluation for her ulcerative colitis and 
cholecystectomy residuals, and an 
increased evaluation for her multiple 
joint polyarthralgia, and TDIU with 
consideration of the provisions of 38 
C.F.R. § 4.16 (2009).  If the benefits 
sought on appeal remain denied, the 
Veteran and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statements of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

